Citation Nr: 0523068	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for residuals of pneumonia and if so 
whether the reopened claim should be granted.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1949 and from October 1950 to July 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2004 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing has been associated with the 
claims folder.


FINDINGS OF FACT

1.  Service connection for residuals of pneumonia was denied 
by rating action in July 1953. 

2.  Evidence received since the July 1953 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously or record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for residuals of pneumonia.  

3.  A hearing loss disability was not present at the time of 
the veteran's discharge from service and is not etiologically 
related to the veteran's military service.

4.  At his hearing before the Board, the veteran indicated 
that he wished to withdraw his appeal of the denial of 
service connection for tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for residuals of pneumonia has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

2.  A bilateral hearing loss disability was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).  

3.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of entitlement to a service 
connection for tinnitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.

The Board has determined that the evidence currently of 
record is sufficient to substantiate his claim to reopen.  
Therefore, no further RO action is required with respect to 
this matter.

With respect to his hearing loss claim, the record reflects 
through a letter dated in October 2003, prior to the 
adjudication of the claim, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence in support of his claim, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although the RO has not 
specifically requested the appellant to submit all pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  
After compliance with the notice requirements of the VCAA and 
the implementing regulations, the RO adjudicated the 
veteran's claim in February 2004.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA.

The record also reflects that VA assisted the veteran by 
obtaining available service medical records and post-service 
treatment records.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such available evidence.  
Furthermore, the veteran has been afforded an appropriate VA 
examination to determine the etiology of his current hearing 
loss disability.  In sum, the Board is satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

Accordingly, the Board will address the merits of the 
veteran's claims. 


Evidentiary Background

Service medical records reflect that the veteran sought 
treatment for an upper respiratory infection with cough, 
substernal pain, and chills in December 1948.  Pneumonia was 
diagnosed.  An X-ray study in January 1949 showed that the 
veteran had infiltration into the lower third of the right 
lung.  A chest x-ray study in February 1949 revealed a 
complete resolution of the earlier pneumonic infiltration in 
the right lower lung field.  The conclusion was resolved 
pneumonia.  The report of the veteran's separation 
examination in October 1949 notes that he had pneumonia in 
1948 with no complications.  

This history of pneumonia is also noted on the reports of the 
veteran's October 1950 enlistment examination and his May 
1952 separation examination conducted in conjunction with his 
second period of active service.

The October 1949 separation examination also revealed normal 
hearing bilaterally.  Similar findings were recorded on the 
veteran's October 1950 enlistment examination and May 1952 
separation examination.  The veteran's service medical 
records reflect no in-service complaint or finding of hearing 
loss.

By rating action in July 1953, the RO denied service 
connection for pneumonia finding that the condition was acute 
and resolved with no residual disability.  

In August 2003, the veteran filed his claim for service 
connection for hearing loss and scarring from pneumonia.  
While reporting in-service treatment for pneumonia, he denied 
in-service treatment for hearing loss.

In subsequent statements, the veteran asserted that his 
hearing loss was due to in-service noise exposures.  He 
reported that he was exposed to high noise while serving on a 
troop carrier during the Korean War.  He also reported noise 
from aircrafts while serving at Air Force bases.  According 
to the veteran, while serving on active duty for training 
with the National Guard, a fellow airman fired a pistol at 
him.  Following this incident, he experienced ringing in his 
ears that did not stop for several hours.

During the course of this appeal, the RO received post 
service treatment records dated from 1993 to August 2003 
showing treatment for hearing loss and respiratory problems.  
A private chest X-ray examination in January 1993 revealed 
some scarring or atelectatic change in one of the veteran's 
lower lobes.  Similar findings were noted in November 1993.

The veteran was afforded a VA compensation and pension 
examination in November 2003.  The examination report notes 
that the veteran's claims folder was reviewed prior to the 
completion of the report.  The veteran reported difficulty 
understanding words and certain letters.  He had difficulty 
hearing when in crowds.  He could not join in a four person 
table conversation at a restaurant.  His hearing aids made 
his ears sore.  He reported a 40-year history of hearing loss 
and that his condition deteriorated every year.  The 
examining audiologist diagnosed severe sensorineural hearing 
impairment with word recognition score indicative of 
significant impairment for both ears.  The examiner noted 
that the veteran had normal hearing recorded during service 
in October 1949, October 1950, and October 1952.  There were 
no audiological findings at the time that the veteran was 
exposed to the gunshot in 1954.  The examiner opined that it 
was not as least as likely as not that the veteran's military 
experience including the pistol fired by someone else was the 
primary cause of his severe hearing loss in both ears.  

A May 2004 statement from the veteran's private physician 
notes that the veteran had scar tissue that could have been a 
result of pneumonia during service.  

At his March 2005 hearing, the veteran reiterated his 
contention that he currently had scarring in his lung related 
to his in-service pneumonia.  With regard to his hearing 
loss, the veteran denied any significant post service noise 
exposure.  Most of his work was in an office with only a few 
short periods of manual labor.  He reported that he often 
would watch airplanes take off and land during service.   
During his service in the National Guard, he drove heavy 
trucks.  

An April 2005 statement from a private audioprosthologist 
indicates that the veteran had a severe sensorineural hearing 
loss bilaterally.  The veteran reported that while serving in 
the Air Force in the 1940s and 1950s he was exposed to very 
loud noise while observing aircraft taking off and landing.  
It was opined that this type of exposure "may have lead to 
his severe hearing loss."  


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Claim to Reopen

As noted above, service connection for residuals of pneumonia 
was denied in July 1953, as the evidence did not show that 
the veteran had any residual of his in-service pneumonia.  
The veteran did not appeal the 1953 decision; accordingly, 
the 1953 decision is final. 

Additional evidence has been associated with the claims 
folder since the 1953 denial of the veteran's claim.  Of 
particular note, recently submitted private medical evidence 
includes evidence of scarring in the veteran's lungs that the 
veteran's private physician has opined might be related to 
the veteran's active service.  This evidence is presumed 
credible for the purpose of determining whether new and 
material evidence has been submitted.  This record is neither 
cumulative nor redundant of the evidence previously of 
record.  

This evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that it 
is new and material and reopening of the claim is in order.  


Service connection for a hearing loss disability

The veteran contends that service connection is warranted for 
hearing loss disability because it is the result of noise 
exposure in service including noise from aircrafts, service 
on a troop ship, and exposure to gunfire.  The veteran has 
stated that he was exposed to machine gun noise, airplane 
engine noise, and noise from bombing practice on the ground.  
Service records show that the veteran served as an aircraft 
machinist.

The evidence, as shown above, contains conflicting opinions 
regarding the etiology of the veteran's current hearing loss 
disability.  According to the November 2003 VA audiological 
evaluation report, the veteran has bilateral hearing loss 
disability for VA purposes.  However, the VA examiner opined 
that it is not as least as likely as not that the veteran's 
hearing loss is related to his active military service to 
include his reported exposure to aircraft noise and exposure 
to gunfire while on training with the National Guard.  This 
examination was based on a review of the claims folder and 
audiological examination of the veteran.  On the other hand, 
the veteran's private audioprosthologist reported in April 
2005 that the veteran's observation of aircraft taking off 
and landing may have led to his present hearing loss.  

In weighing the conflicting opinions, the Board has placed a 
greater probative weight on the VA opinion.  The opinion was 
formulated after a review of the veteran's claims folder and 
an examination of the veteran.  Additionally, the examining 
audiologist provided a rationale for the opinion.  

On the other hand, the private opinion is more speculative in 
nature and was not rendered after a review of the veteran's 
service records.  The Court has held that medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  Additionally, the Board notes that it is not 
required to accept doctors' opinions that are based upon the 
veteran's recitation of medical history. Godfrey v. Brown, 8 
Vet. App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 
429 (1995).  The evidence does not show that the veteran's 
private audioprosthologist reviewed the veteran's service 
medical records or any other related documents which would 
have enabled him to form an opinion on an independent basis.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also 
Swann v. Brown, 5 Vet. App. 229 (1993).

Based on the discussion above, the Board has placed greater 
probative weight on the opinion proffered by the VA 
audiologist.  Accordingly, as the preponderance of the 
evidence is against the claim, service connection for a 
hearing loss disability is not warranted.  In so concluding, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


Service Connection for Tinnitus

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2004).
  
The record reflects that the veteran perfected an appeal of a 
February 2004 rating action that denied, inter alia, service 
connection for tinnitus.  Thereafter, the veteran indicated 
at his March 2005 hearing before the Board that he never 
intended to appeal the denial of service connection for 
tinnitus and that he wished to withdraw his appeal with 
respect to that issue.  The Board finds that this statement 
qualifies as a valid withdrawal of the issue of service 
connection for tinnitus 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to this issue, there remains no allegation of error 
of fact or law for appellate consideration.  Therefore, the 
Board does not have jurisdiction to review an appeal of the 
denial of service connection for tinnitus.  


(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for residuals 
of pneumonia is granted.

Service connection for bilateral hearing loss disability is 
denied.

The appeal of the denial of service connection for tinnitus 
is dismissed.  


REMAND

As noted above, the veteran's private physician has 
speculated that it was possible that the veteran's has scar 
tissue due to his in-service pneumonia.  However, the record 
does not show that the opining physician had access to, or 
reviewed, the veteran's service medical records or any other 
related documents which would have enabled him to render an 
informed opinion.  Moreover, the physician did not provide an 
assessment of the likelihood that the scar tissue is related 
to in-service pneumonia.  Therefore, the opinion is not 
adequate for purposes of adjudicating the reopened claim and 
further development to obtain an appropriate examination and 
opinion is in order.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
etiology of any present pulmonary 
disability.  The claims folder must be 
sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report.  

For each pulmonary or lung disorder that 
is currently manifested, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or better probability) that the 
disorder is etiologically related to the 
veteran's in-service pneumonia.

The supporting rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  The RO or the AMC should then 
adjudicate the veteran's reopened claim 
on a de novo basis.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO or the AMC 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


